 In the Matter of AMERICANTUBEBENDINGCO.,INC.andLOCAL 420,INTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. OF L.In the Matter Of AMERICAN TUBE BENDING CO., INC.andINTER-NATIONAL ASSOCIATION OF MACHINISTS, A. F. OF L.Cases Nos. C-1259 and R-3164, respectively.Decided , September18, 19JdJurisdiction: job manufacturing and tube fabricating industry.Unfair Labor PracticesInterference, Restraint, and Coercion:interference with conduct of Board elec-tionby action of employer in mailing letters and giving speeches to employees,which, though not couchedin terms ofunequivocal threats, were intended to,and did influenceresult of election.Remedial Orders:employerdirectedtomailletters to employeesinformingthem that employer will not engage in prohibited activities.Practice and Procedure:election set aside and petition for investigation andcertification of representativesdismissedwithout prejudice since employerinterfered with conduct of election.Mr. John J. Cuneo,for the Board.Watrous, Gwmbart cQ Corbin,ofNew Haven, Conn., for therespondent.`Mr. Jerome Y. Sturm,of New York City, for the Machinists.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDORDERSTATEMENT- OF THE CASEOn August 13, 19,41, Local 420,' International' Association ofMachinists, A. F. of L., herein called the Machinists, filed with theRegional Director for the Second Region (New York City), a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of American Tube Bending Co.,Inc.,New Haven, Connecticut, herein called the respondent, andrequesting an investigation and certification of representatives pur.suant to Section 9 (c) of the National Labor, Relations Act, 49 Stat44 N. L. R. B., No. 24.121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARD449, herein, called the Act.On November 18, 1941, the NationalLabor Relations Board, herein called the Board, issued its Decisionand Direction of Election,' in which it directed that an election bysecret ballot be held to determine whether certain of the respondent'semployees desired to be represented for the purposes of collectivebargaining by the Machinists, or by American Tube Bending Em-ployees' Cooperative Association, Incorporated, an unaffiliated labororganization herein called the Association, or by neither.On De-cember 2, 1941, pursuant to the aforesaid Direction of Election, anelection by secret, ballot was conducted by the Regional Directoramong the hourly paid production and maintenance employees ofthe company, including shipping and receiving employees and truckdrivers, but excluding supervisory, clerical, and drafting room em-ployees,watchmen, timekeepers, and working foremen having thepower to' hire or discharge or to recommend hire or discharge.OnDecember 4, 1941, the Regional Director issued an Election Reportsetting forth that a majority of those employees had votedagainstboth labor organizations appearing on the ballot.2On December 5.1941, the Machinists filed objections to the conduct of the election,alleging in substance that the respondent had, by certain letters andspeeches to its employees prior to the election, preventeda free anduncoerced selection of representatives.On December 23, 1941, theRegional Director issued a report on the objections filed by theMachinists, in which she stated that the objections raised substantialand materialissueswith respect to the conduct of the election ; andrecommended that the objections be sustained, and that a hearing'be held by the Board with respect thereto.On January 30, 1942, the Machinists filed with the Regional Di-rector a charge that the respondent, by the conduct referred to in theobjections, had violated Section 8 (1) of the Act.On March 11,1942, the Board, finding that the objections raised substantial andmaterial issues with regard to the conduct of the election, ordered,that a hearing be held on the objections and, acting in conformity withSection 10 (c) -of National Labor Relations Board Rules and Regu-rMatter of AmericanTube BendingCo , IncandInternational Association of Machinists,A. F. of L.,36 N L. R? B. 1079.2As to the ballotingand its results,the Regional Director reportedas followsTotal on eligibilitylist------------------------------------------- 417Total ballots cast----------------------------------------------- 413Total ballots challenged------------------------------------------0Total blank ballots --------------------------- L------------------0Total void ballots-----------------------------------------------0Total valid votes counted --------------- ----'-----------------_---- 413Votes cast for American TubeBendingEmployees' Cooperative 'Associa-tion, Incorpoiated ---------------------------------------------28Votes cast for Local 420, International Association of Machinists------ 105Votes castfor neither union---------------------------------------280 AMERICAN TUBE BENDING CO.,' INC.123lations-Series 2, as amended, ordered that the representation pro-ceeding be consolidated with the unfair labor practice proceeding forthe purpose of hearing.On March 16, 1942, the Board, by the Re-gional Director, issued its complaint against the respondent alleging.that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and Section 2 (6) and (7) of the Act. Copies of the complaint, ac-companied by notices of hearing thereon and on the Machinists' ob-jections to the election, were duly served upon the respondent, theMachinists, and the Association.With respect to the unfair labor practices, the complaint allegedin ' substance that the respondent (1) urged, persuaded and warnedits employees to refrain from aiding, becoming, or remaining mem-bers of the Machinists, or from voting for the Machinists in the elec-tion conducted by the Board, and vilified and disparaged the Machin-ists, its leadership, and purposes; (2) informed the employees thatcollective bargaining was unnecessary; (3) attempted to discouragemembership in the'Machinists by informing the employees that col-lective bargaining representatives were unnecessary, aind (4) at-tempted to induce employees to deal directly with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of employment, rather than through theMachinists or other representatives of their own choosing.On May22, 1942, the respondent filed an answer in which it denied that ithad committed unfair labor practices.On June 11, 1942, the respondent filed a brief, and on July 7, 1942,the respondent, the Machinists, and the attorney for the Board enteredinto a stipulation waiving heariilg.3The stipulation contained anagreed set of facts, the transcript of certain testimony, and exhibits,and further provided that said facts, testimony, and exhibits con-stituted the entire record in the case, upon which record the Boardmight, without further notice or proceedings, make findings of factand conclusions of law, and issue its decision and order.No requestfor oral argument was made by any of the parties.The Board has considered the brief filed by the respondent.On the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTiAmerican Tube Bending Co., Inc., is a Connecticutcorporationmaintaining its principal office and a manufacturing plant in NewA,prior stipulationenteredinto on June 3 was supplantedby that of July 7 124DECISIONS _OF' NATIONAL -LABOR RELATIONS BOARDHaven, Connecticut, where it is engaged in .job manufacturing andthe fabrication of parts from tubing.The principal raw and other materials used at the New Haven.Plant include steel tubing, stainless steel, aluminum, copper, andbrass.During the 6-month period preceding March 27, 1942, therespondent used at the New Haven Plant raw and other materialsvalued at approximately $400,000, which were received from pointsoutside the State of Connecticut.These materials constituted ap-proximately 60 percent of the total volume of the respondent's materialpurchases during that time.During the same period, the respondentsold and shipped from the New Haven plant to points outside theState of Connecticut, products valued at approximately $1,000,000,constituting approximately 77 percent of the total volume of salesfrom the New Haven plant during that period.The respondent stipulated that it is engaged in commerce withinthe, meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 420, International Association ofMachinists, is a labororganization affiliatedwith the American Federation of Labor,admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICES,On November 24, 1941,' Henry W. Jones, president and treasurerof the respondent and in charge of its labor relations, BulkeleySmith, the respondent's vice president and assistant treasurer, JackSenderoff, respresentative of the Association, and Clark B. Good-rich,Grand Lodge representative of the Machinists, conferred inthe respondent's office.At this conference, the parties entergd intoa written agreement concerning certain details of the election, in-cluding the date, which was set for Tuesday, December 2, 1941.On or about November 28, 1941, President Jones dictated and sentto all the respondent's employees, on stationery of the respondentthe following letter :NOVEMBER 28, 1941.To our Employees:Next Tuesday will be an important day for all of us, and soI wish it were possible for me to sit down and write each of youa personal letter about the election to be held in our factory onthat day.But if you all receive the same letter it is only sobecause time prevents my doing anything else. If there arematters not quite clear to you I hope this letter will help toexplain some of them at least. AMERICAN TUBE BENDING CO., INC.125This is an election to determine whether all of you will havefor your exclusive bargaining agent the American Tube Bend-ing Company Employees Cooperative Association, or Local 420of the International Association of Machinists A. F. L., withthe sole and only right to represent you in matters regardingwages, working conditions, and other things, or whether youwant to continue as we have been doing, discussing your ownmatters individually, with neither union to represent you.This election will be by secret ballot, and as nearly as possiblewill be conducted like our town and city elections.No one canknow, by any means, how you. vote.The outcome of the electionwill be determined by a majority of those voting, which meansthat if more than half of those voting, choose one or the otherof the unions, .that union has the say for all.This is differentfrom a majority of those entitled to vote, so BE SURE TOVOTE so that the election will really show your wishes, andremember that if you do not vote it is the same as letting someoneelse decide who will represent you.A failure to vote is almostthe same as a vote for the choice you do not want.Some of you may wonder, if your preference as expressed atany time in the past must govern how you vote on Tuesday.It does not have to do so. This election is by. secret ballot sothat you can record your vote as to how you feel today, withoutfear or favor.You have the right to vote in accordance withyour own desires regardless of whether or not you belong to anygroup, or whether or not you signed an application card, author-ization, or anything else.I do not know what either the Employees Association or theMachinists Union desire, for I never have heard from either ofthem, but I do know that the Company has established rateswhich, job for job, are higher than the average in,New Haven,and that the newer employees are being brought up to theserates as fast as they learn the work efficiently on their own jobs.These rates are as high as we can pay at present and still bringin the orders for all to work on. I know also that each of youcan have a sympathetic hearing for your own personal problems,and adjustments are made that are fair all round.And finallyI know that where individual rate increases have been granted,more than 9 out of 10 have been granted by the company beforethey were asked for.One more thing I would like to suggest.This is an importantelection.For many of us it is the most important one we haveever voted in. ,It bears directly on your welfare and that ofthose dependent on you.To what kind of leadership are you 126DECISIONS OF NATIONAL,LABOR'RELATIONS BOARDgoing to entrust yourfuture with the company?Is it unselfishor is it not? Is it interested in your personal,individual, wel-fare, or isit self-seeking?On the basisof its past record is itopen and above board and dependable, or don't you know?Theseare questionsyou should think aboutand -talk over at home.And now I'll close with the only promise I have ever madeyou.In the past your company has-tried to play the game withall the cards on the table,and for the best interests of all con-cerned.Whatever the election on Tuesday decides, your com-pany willstill continueto play the game, knowingthat the bestinterestsof the American Tube Benders and the American TubeBending Companyare just the same.Sincerely yours,-H. 117.JONES,Jr.,President.HWJ/EM.,To all employees ineligible to vote in the election there was alsoenclosed a covering letter stating the following :Next Tuesday we will have an election among the productionand maintenance workers of the plant to determine whether ornot they wish to be represented for collective bargaining by theEmployees Association or the Machinists Union.You, of course, who get this note are not eligible to vote becauseyou do not classify as a production or maintenance employee.I send you a copy of the letter so that you may know exactlyhow I feel on this matter and so that you may be completelyposted regarding the election and all that it means.-Sincerely yours,HENRYW. JONES, Jr.,President.On December 1, 1941, the day before the election, all the respond-ent's employees except the office girls were directed by the foremento assembleat a designated place in the plant, where they were ad-dressed by President Jones, who read from a manuscript preparedby himself and in the preparation of which he had consulted Vice-Presidents Smith and Fred B. Kingsbury.The employees were as-sembled in two groups : the first and second shifts consisting of ap-proximately 420 employees were addressed at 3 p. m., and the thirdshift consisting of approximately 60 employees at shortly after 11p. m.Following is the text of President Jones' address :Some of you have asked that I call you together to explainthe election which will be held in the plant tomorrow.On thebulletin boardsare noticesof the election and also a notice which AMERICAN TUBE BENDING CO., IN,C.127describes employees'rights under the National Labor RelationsAct and also describes unfair labor practice.4I am.reading youthis talk particularly in view ofbeing ableto prove if necessarythat in the talk to you this afternoon I have not committed anunfair labor practice.The notice of election describes how it shall be conducted.The check lists, which are just like voting lists at regular politicalelections,have been prepared by the company,and agreed to byboth the Employees Association and the Machinists.Union.Asyou come up to the polling place you will find a representativeof the NationalLaborRelations Board, the company and bothunionswith these checklists,and you will be asked to give yourname and check number so that you may be checked of -the listwhen you have voted.The representative of the Labor RelationsBoard will give you a ballot which you will take to one of thevoting booths where you will mark it in complete privacy andthen you willdeposit it in the one and only ballot box providedfor the election.This box will remain unopeneduntil the pollsare finally closed at 11:45 atnight.Youwill notice that thereare little squares,sometimes called boxes,on the ballot.Yourchoice will be made by marking an "X" in the square to representyour wishes.You can, therefore,see that the election will beconducted in a fair and impartial manner and will give you abso-lute freedom to express your choice without any coercion.Twice beforewhenI have talked to all of you I haye statedthe company'sposition regarding the open shop, and I againrepeat itto you, that thisis an open shop in a true'sense of theword.Members of labor unions and non-members of laborunions are employed without any discrimination whatsoever, andso long as I am-connected with the management,of this companythe policy will continue.What then is the issue and why are we having an election to-morrow.It all boils down to this.Can one or the other unionget more for you than you can get in any other way.Of coursethe-importantthing thatall of us are thinking about is wages,so let's talkabout thema little.-Where do theycome from?They come from the money re-ceived from the sales of, our product to our customers all overthe country, and in' order that sales may be made to provide themoney for wages,we must beverycareful how we set the price ofour product.If the price is too high,we lose orders. If theprice is too low we lose money, and in either way the money forThe Board's usualnotices prior to an election 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages is not theee.Right now the company- is engaged- in avery delicate and ticklish operation of raising the prices of ourproduct to our customers in order to allow us to continue ourpresent wage policy and at the, same time keep the business-coming our way and not throw it into the laps of our competitors.And so you have a right to know,'I believe, just what is thecompany'swage policy.This is it. Our wage policy , isto pay wages better than the average for equivalent jobs in-thislocality. -It is to pay wages as high as possible and still continueable to sell our product, get repeat orders, and, keep. as manypeople employed as we possibly can.Finally it is to pay wagesas high as, possible and keep the business sound financially sothat when a period of slack time comes we will have a strongcompany and be able to go out and fight for the business that isgoing to be so hard to get at that time.What_ has been the record of the company in the past onwages?You as employees should know better than anyone else.As I told you before, we have rated the jobs according to the bestavailable scientific plan, and as I said before, anyone who wantsto see how that is done, can learn exactly how it's done by talkingwith Mr. Hanabury, Mr. Kingsbury, Mr. Smith or myself.Wehave voluntarily increased individual rates as quickly as you,have earned them and as quickly as we could pay them.Yourchoice now is whether or not you can better the record.Further-more, our wage rates now are flexible, and some of you have hadasmany as four increases in a year, but I call attention to thefact that under a collective bargaining contract wage ratesusually tend to be established for a period of a year, and thismay interfere somewhat with the personal contact we have hadregarding' individual rates and may interfere with the recogni-tion of improvement.Lastly regarding wages, if you decide tohave someone" represent you, you have got to make up yourminds to be willing to pay for that-representation.So when it comes to the final analysis, fellows, you' are voting onwho you want to have for your leader. You have three choices.First on the ballot is a choice for some of your fellow employees inthe Employees Association.Second on the ballot are outside peoplehaving no connection with the plant, and working with a committeeof employees.These are the Machinists Union.Finally, the lastchoice on the ballot is the present management of your company.[Italics supplied.]IYou have to ask yourselves whether or not your fellow workmen,no matter what fine fellows they are; cn do more for you than you AMERICAN TUBE BENDING CO., INC.129have been able to do heretofore for yourselves?You have to askyourself why it is that total strangers all of a sudden become sointerested in your welfare?Who are they? And what have. theydone?And what more can they do for you than you have,already'done- for yourself?You have to ask yourself whether, the manage-ment of the company that built this factory, that bought material,"that bought machinery and that provided these jobs, you have to ask,yourself, I say, whether or not'this management is best for-you inthe long run.You have to decide whether your interests and thecompany's are the same, or whether your interests and those of eitherunion are the same.In other words, fellows, it boils right down tothis. . Is your status under my leadership something that you canim.pr'ove by choosing someone else for your leader.[Italics supplied.]Now this has been going on for more than a year, and the matteris coming up for a decision tomorrow.When its all over we don'twant any question as to how all of us feel.Americans, ever sincethe Declaration of Independence, and even before that, have settledquestions like this by going to the polls, and voting secretlyexactly, as they wished.Let'smade [sic] this election reallyrepresent the choice of everyone.Remember that unless you vote,your failure to do so may bring about a result that you wouldnot like to have. It takes one more than half of all those votingto decide.So I urge you most earnestly to vote tomorrow.ConclusionsThe respondent contends that the utterances in the letters and thespeeches were mdre expressions of opinion, devoid of restraint andcoercion, which it was privileged to make in the exercise of its rightof free speech. It is apparent, however, and it is not denied by therespondent, that the purpose of President Jones in issuing,the lettersand delivering the speeches was to influence the 'result of the election.The act, however, contemplates selection by employees of their bar-gaining representatives free from employer interference.' Such free-dom on the part of employees imports a correlative study on the partof employers to maintain complete neutrality with respect to an elec-tion conducted to ascertain bargaining representatives.'N L It B ,v BurryBiscuit Cap.,123 P (2d) 540 (C C A 7),See NLIR B. v NormanH Stone,125 F. (2d) 752 (C CA. 7) ; Matter ofSunbeamElectricManufacturingCo. andUnited Electric,Radio cCMachineWorkersof America,affiliatedwroth the 0.10, 41 N.L R B. 469;Matter of American Oil CompanyandInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen it Helpers of America,41 N L R B 110548749S' -42-vol 44-9 130DECISIONSOF NATIONAL LABOR-RELATIONS BOARDJones' letter to the employees, however, fully apprised them that therespondent was definitely not a neutral.On the contrary, the carefullymeasured phraseology of the letter revealed clearly the respondent'sintention not to stand idly by while its employees selected bargainingrepresentatives with whom the respondent would be required to deal.The underlying thesis of the communication was that, from the stand-point of the employees, collective bargaining was not only unnecessary,but fraught with possibilities inimical to their welfare. Jones subtlypointed out that:.. . wage rates, job for job, are higher than the average in NewHaven, and . . . the newer employees are being brought up tothese rates as fast as they learn the work efficiently on their ownjobs.These rates are as high as we can pay at present and still,bring in the orders for all to work on.With respect to' their grievances, the letter assured the employeesthat each of them could get from the respondenta sympathetic hearing for [their] own personal problems,and adjustments . . . made that are fair all round.He further made it clear that the respondent's beneficieut policy maderequests for wage increases unnecessary since.. . where individual rate increases have been granted. morethan 9 out of 10 have been granted by the company before theywere asked for.Finally, the employees were exhorted to exercise care in the selectionof the "leadership" to which they would"eatrustt their f atwvi'e with thecom ya'ny."The communication could not fail to bring home to the employeesthat their employer considered himself to be a party to the electionand to have a very real interest in its outcome, and that they werebeing importuned to lend their support to that interest.But if theletter left any doubt in the minds of the employees as to the respond-ent's position and purpose, that doubt was certainly. dispelled by Jones"address on the eve of the election.Posing the issue whether one or theother union could obtain more for the- employees than they couldsecure for themselves, Jones argued that the employees' wages werebetter than on equivalent jobs in the locality and as high as couldbe paid -without the loss of business, and asked the employees whetherthey could better the respondent's record.He called to their attentionthat some of them had bad as many as four wage increases within ayear and warned them that AI1ERICAN TUBE BENDING Co., INC.131. . . Mader a collective bargaining contract, wage rates usuallytend to be established for a period of a year; and this may inter-fere somewhat with the personal contact we have had regardingindividual rates and may interfere with the recognition ofimprovement.The employees were also warned that if they desired representationJones'then postulated the false issue that the election would decidewhether the employees were to be led by either of the unions or byhe company; and that a vote for the unions was a vote against thecompany :So when it, comes to the final analysis, fellows, you are voting onwho you want to have for your leader.You have three choices.First on the ballot is a choice for some of your fellow employeesin the Employees Association.Second on the ballot are outsidepeople having no connection with the plant, and working with acommittee of employees.7These are the Machinists Union.Finally, the last choice on the ballot is the present managementof your co'l patty.$[Italics supplied.]The employees -\\-ere directed to ponderwhy it is that total sti angers all of a sudden became so interestedIn your welfare?Who are they?And what have they done?And what more can they do for you than you have already donefor yourself?Finally, the employees must choose between membership in the.unions and loyalty to the company :You have-to decide whether your interests and the company'sare the same or whether your interests and those of either unionare the- same.In other words, fellows, it boils right down tothis.Is your status under mzy leadership something that youcan imp'ove by choosing sollaeole else for your leader.[Italicssuppled.]By such false interpretation of the issues, the respondent becamea candidate in the election and forced himself upon the ballot.' The-SeeRoebliap Nmplo+/ces,,.oc,ution,Incv1'LN B, 120 F (2d)289,291(C. C.A.3):The connotation-of the teams..."outsiders",and "strangers",as applied by therespondent to adversaries in a labor controversy,has an appropriate place in a con-sideration'of the-respondent's attitude toward"outside"labor organizations and theprobable effect of that'attitude upon the employees.Referring tothe"Neither 132DECISIONSOF NATIONAL LABOR RELATIONS BOARDcollective bargaining reprssntatives, but whether they should be loyalto the respondent.The forcefulness of the deception is attested bythe results of the election.9What we -saidinMatter of SunbeamCo.10 is' especially applicable here :No such choice is presented to employees participating in anelection conducted pursuant to the provisions of the Act; theonly question involved in such an election is whether the partici-pating employees want to designaterepresen'hitive for thepurposes of collective bargaining with their employer and, if-they do, which if any competing representatives shall be desig-nated.An election is not 6 contest between a labor organizationand the employer of the employees being polled, and participa-tion by an employer in a preelection campaign as if he were acontestant is ai interference with the employees' rights to bar-gaincollectively through representatives "of their own choosing 11We find no merit in the respondent's contention that its conductwas' privileged under its rights to free speech.The character of themedium of expression which is utilized is not' the test as to whetheran employer's conduct violates Section 8 (1) of the Act.The cri-terion is whether the conduct itself, however it may be evidenced,constitutes an interference with the rights guaranteed in Section 7.As the Supreme Court of the United States recently pointed out :in determining whether a course of conduct amounts torestraint or coercion, pressure exerted vocally by the employermay no more be disregarded than pressure in other ways.That the respondent's conduct affected the employees'choice of a baig.uning iepre-sentativo may be inferred from the fact that prior to the representation hearing the Ma-chinists submitted application-for-membership and bargaining authorization cards signedby 172 employees of the respondent in the appropuate unit, whereas only 105 employeesi oted for the Machinists in the subsequent election.10N. L.R. B. 469.liSeeN. LR B. v. Norman H Stone, supra;wherein the Court stated "The [election]campaign then being conducted,however,was not onebetween theunion and the respondentIt was a campaign toward which they should have maintained a strictly neutral attitude.The letter,even though it contained no misrepresentations,was calculated to influenceand, we think,interfere with the rights of the employees to have a free election "See alsoN.L. R. B. v. Burry Biscuit Corp,123 F. (2d) 540(C. C. A. 7)where theCourt said :No matter what the employer's honest'belief as to employment policy may be, no matterhow much he may desire to aid his employees by his own suggestions,it is the purposeand intent of the law that when the employees embark upon a'couise of action necessaryto the selection of a bargaining agent,they act freely and wholly without influence fromthe employer.We are not concerned with the wisdom or lack of wisdom of such a stand.We can only reassert that Congresshas madeit the employer's duty in such cases toobserve the utmost of neutrality and impartiality and to accord to the employees anunhampered,uninfluenced iight to determine their own labor affiliations ' '[CitingN L. R. B. V. Falk Corp,308 U. S. 453and'Internatzonal Association of Machinists v.,AT,B,311 U S. 72 ] This is the essence of collective bargaining. AMERICAN TUBE - BENDINGco.,INC.'-=X133And again,In determining whether the Company actually interfered with,restrained, and coerced its employees the Board has a right to -look at what the Company has said as well as what it has done 12The letters and the speeches were not isolated and independent.phenomena, nor do they constitute the entire fabric of the conductpattern woven by the respondent.They must be considered togetherand in connection with, not apart from, the circumstances in which.they were cast.The respondent made itself a candidate ,in theelection in opposition to the unions: It campaigned in its capacityof employer, and addressed communications to the employees oncompany stationery bearing the signature of its president.Its cam-paign speeches were delivered on company property to audiences of-employees assembled by the respondent's supervisors-tactical ad-vantages which the unions could not possibly match, and the utiliza-.tion of which brought heavily into play the,economic dependence ofthe employees upon the respondent for their livelihood.The re-spondent's campaign was thus devised throughout to take advantage,of its influential employer status. It was impossible for the em-ployees to distinguish between the respondentquacandidate and therespondentquaemployers.That the utterances were not couched interms of unequivocal threats we do not regard as significant, for asstated by the Supreme Court inInternational Association of Ma-chinicts v. N. L. R. B.13Slight suggestions as to the employer's choice between unionsmay have telling effect among men who know the consequencesof incurring that employer's strong displeasure.,Because of the relationship existing between the author of theutterances and the.employes, as well as the circumstances under whichthe communications were delivered, they attained a force strongerthan their intrinsic connotation, and beyond that of persuasion.Theyachieved a coercive effect that could not possibly be dissipated bythe deft suggestion of Jones that the election would be "conductedin a fair and impartial manner . . . give you absolute freedomto express your choice without any coercion."As the Court stated inN. L. R. B. v. Federbush 00.: 14The privilege of "free speech," like other privileges, is notabsolute; it has its seasons; a democratic society has an acuteinterest in its protection and cannot indeed live without it;but it is ,in interest measured by its purpose.That purpose12N. L R B v. Virgimza Electric and PowerCo , 314 U. S 469'311 U.S. 72, 78.14 121 F. (2d) 954, 957. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDis to enable others to make an informed judgment as to whatconcerns them, and ends so far as the utterances do not con-tribute to the result.Language may serve to enlighten a hearer,though it also betrays the speaker's feelings and desires; butthe light it sheds will be in some degree clouded, if the heareris in his power.Arguments by an employer directed to his employees havesuch an ambivalent character; they are legitimate enough assuch, andpro tantothe privilege of "free speech" protects them;but, so far as they also disclose his wishes, as they generally do,they have a force indepelident of persuasion.The Board isvested with power to measure these two factors against eachother, a power whose exercise does not trench-upon the FirstAmendment.Words are not pebbles in alien juxtaposition; they have onlya communal existence; and not only does the meaning of eachinterpenetrate the other, but all in their aggregate take theirpurport from the setting in which they are used, of,which therelation between the speaker, and the hearer is perhaps the mostimportant part.What to an outsider will be no more than thevigorous presentation of a conviction, to an employee may bethemanifestation of a determination which it not safe tothwart.''We express no opinion as to what the results may have been underother circumstancesWe merely hold that under the circumstanceshere presented, the respondent by its whole course of action hasinterfered with the conduct of a Board election and has attemptedto influence the result of that election in such a manner as to con-stitute an interference with the right of its employees to designatecollective bargaining representatives free from coercion, and hasthereby ,interfered with, restrained, and coerced its employees intheir exercise of,tlle rights guaranteed in Section 7 of the^-Act.Iv.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intirmate, and substantial'' See alsoN L R B v. Chicago Apparatus Co,116 F(2d) 753(C. C. A 7)where theCoin t stated in part p 756Expressions of opinion concerning labor unions,by an employee,either «iittenor merely spoken,may be of such it nature that their eftect is to cocice and intimi-date the employeesTo hold that such expression,when employer manifestlyintended to give them such an effect. are not violative of the Labor Act, would be,to nullify the provisions of theAct and to thwaitthe public policy evidenced,,bysaid Act AMERICAN TUBEBENDING CO., INC.135'relation to trade, traffic, and commerce, among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.iV.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices we shall order it to cease and desist therefrom andto take affirmative action designed to effectuate the policies of theAct.We shall also require the respondent to notify each of itsemployees by mail that the respondent will not in any manner inter-ferewith, restrain or coerce its employees in the exercise of therights guaranteed in Section 7 of the Act.VI.TILE PETITIONSince we have found that the respondent has by its unfair laborpractices interfered with the free choice of representatives by itsthe election and dismiss the petition without prejudice.-Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local 420, International Association of Machinists, affiliatedwith the American Federation of Labor, is a labor organization,within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, American Tube Bending Co., Inc., New Haven, Con-necticut, and its officers, agents, successors, and assigns shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right 'to self-10SeeMatter of The Letz Manufacturing CompanyandFederal Labor Union No22226.affiliated imth,the American Federation of Labor,et al,32 N. L. R. B. 563. 136DECISIONS',OF NATIONAL, LABOR'RELATIONS BOARDorganization, to form, join, or assist labor organizations, to bargaincollectively through representatives of, their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid and protection, as guaranteed in Section 7of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:'(a)Mail to all its employees notices stating that the respondentwill not engage in the conduct from which it is ordered to cease and'desist in paragraph 1 of this Order;(b)Post immediately in conspicuous places in its plant at New'Haven, Connecticut, and maintain for a period of at least sixty (60)consecutive days, from the date of posting notices stating that therespondent will not engage in the conduct from which it is orderedto cease and desist in paragraph 1 of this Order;(c)Notify the Regional Director for the Second Region in writingwithin 10 days from the date of this Order what steps the respondenthas taken to comply therewith.AND IT IS FURTHER ORDERED that` the petition for investigation and,certification of representatives filed by International Association ofMachinists in Case No. R-3164 be, and it hereby is, dismissed with-out prejudice.CHAIRMAN MILLIS tool, no part in the consideration of the aboveDecision and Order.t